DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10528129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1-6, 8-9 and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to include subject matter that was rejected based on Schlangen and applicant’s arguments with respect to Schlangen are persuasive. 
Claims 2-6 and 8-9 are allowed for depending from claim 1.
Regarding claim 23, none of the prior arts of record, alone or in combination, disclose, “a first obstruction insertable into the body to simulate a nose, the first obstruction configured to cooperate with the body of the immersive display such that the first obstruction is mechanically retained in the immersive display to occlude an area of the first display”
Claims 24-28 are allowed for depending from claim 23.
Regarding claim 29, none of the prior arts of record, alone or in combination, disclose, “wherein each of the displays is shaped such that an area corresponding with a facial feature is occluded”
Claims 30-33 are allowed for depending from claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616